


110 HR 4228 IH: Southern Arizona Public Lands

U.S. House of Representatives
2007-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4228
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2007
			Mr. Grijalva (for
			 himself and Ms. Giffords) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To withdraw certain Federal lands and interests located
		  in Pima and Santa Cruz counties, Arizona, from the mining and mineral leasing
		  laws of the United States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Southern Arizona Public Lands
			 Protection Act of 2007.
		2.Withdrawal of
			 Federal lands and interests located in Pima and Santa Cruz counties,
			 Arizona
			(a)WithdrawalSubject to valid existing rights, after the
			 date of enactment of this Act Federal lands and interest in lands in Pima and
			 Santa Cruz counties, Arizona, as depicted on the map described in subsection
			 (b) are withdrawn from entry, location, or patent under the general mining
			 laws, the operation of the mineral and geothermal leasing laws, and the mineral
			 material disposal laws.
			(b)Map
			 describedThe map referred to
			 in subsection (a) is the map entitled The Southern Arizona Public Lands
			 Protection Act Of 2007 and dated November 13, 2007. The Secretary of
			 the Interior shall keep such map on file and available for public inspection in
			 offices of the Department of the Interior.
			
